Exhibit 10.2

 

LOGO [g345708ex10_21.jpg]

The Annual Incentive Plan

For Year 2012



--------------------------------------------------------------------------------

Contents

   Page  

At a Glance

     1   

What is the Annual Incentive Plan?

     1   

Who is Eligible for This Plan?

     1   

How Does the Annual Incentive Plan Work?

     1   

Calculation of the Annual Incentive Plan Award

     2   

Target Bonus Percentage

     2   

2012 Performance Goals

     3   

How the AIP Incentive Award is Calculated When All Goals

     4   

Are 100% Achieved

  

How the AIP Incentive Award is Calculated for Other Achievement Levels

     5   

Maximums and Minimums

     5   

Additional Guidelines for the Annual Incentive Plan

     6   

Adjustments

     6   

Some Special Circumstances

     6   

Making Payments

     6   

Administration Details

     7   



--------------------------------------------------------------------------------

At a Glance

What is the Annual Incentive Plan?

The Annual Incentive Plan (the “AIP” or the “Plan”) provides participants of
Allegheny Technologies Incorporated (“Allegheny Technologies” or the “Company”)
and its operating companies with the opportunity to earn an incentive award when
certain pre-established goals are met at the corporate and operating company
levels.

Who is Eligible for This Plan?

Generally, participants who have a significant impact on the Company’s
operations will be eligible to participate in the Plan. Individuals eligible for
participation are determined annually, based on recommendations of the operating
company presidents, if applicable, and the Company’s chief executive officer and
the Company’s vice president, human resources, with the approval of the
Personnel and Compensation Committee of the Company’s Board of Directors.

How Does the Annual Incentive Plan Work?

Under the Plan, participants may earn an incentive award based on a percentage
of their base salary, depending on the extent to which pre-established operating
company and/or corporate performance goals have been achieved.

 

•  

For purposes of the Plan, base salary is generally the participant’s annual base
salary rate as of the end of the year, excluding any commission or other
incentive pay. For some special circumstances affecting the amount of base
salary used in the Plan, see page 6.

 

•  

A target bonus percentage for each participant is used in calculating the
incentive award and is explained on page 2.

 

•  

The bonus percentage will be adjusted (upward or downward) based on the extent
to which various performance goals are achieved.

Incentive award payments will be distributed in cash after the year-end audit is
complete and the awards have been approved by the Personnel and Compensation
Committee.

 

Page 1



--------------------------------------------------------------------------------

Calculation of the Annual Incentive Plan Award

Target Bonus Percentage

The Plan establishes an incentive opportunity for each Plan participant,
calculated as a percentage of the participant’s base salary. Each participant
will be provided with an initial percentage, referred to as a “target bonus
percentage.”

Generally, the target bonus percentage is the percentage of base salary that can
be earned as an award under the Plan if 100% of the various performance goals
are achieved. For 2012, if 100% of the performance goals are achieved, 100% of
the target bonus percentage can be earned.

Generally, if there is a change in a participant’s target bonus percentage
during the year, the newly adjusted target bonus percentage will be used to
calculate the individual’s award for the full year. If an individual becomes a
participant in AIP during the year, the individual’s award for the year will be
based on a pro rata calculation.

For business unit presidents who are members of the Corporate Executive
Committee, 65% of the goals’ overall weight will be based on the performance of
the business unit president’s operating company, and 35% of the goals’ overall
weight will be based on corporate-wide performance.

At the end of the year, the Company will measure actual performance against each
of the pre-established objectives.

The achievements attributable to each performance goal as noted above, then will
be added together, and that sum will be multiplied by:

 

Base Salary

as of

December 31, 2012

  X  

Target Annual

Incentive Percentage

  X  

Performance

Achievement

(0-200%)

  =  

2012 Annual

Incentive Payout

($)

 

Page 2



--------------------------------------------------------------------------------

2012 Performance Goals

For 2012, AIP awards will be measured based on a weighted formula that takes
into account several different factors as measurable indices of performance, as
indicated in the pie chart below.

 

LOGO [g345708ex10_23.jpg]

Targeted achievements as to each performance goal above have been established
for each operating company and for corporate participants. Together the above
goals comprise 100% of the target bonus percentage.

No annual incentive will be paid if the achievement of Operating Earnings is
less than the established applicable minimum of Operating Earnings,
notwithstanding the achievements as to the other applicable performance goals
for 2012.

A prerequisite to any AIP award is compliance with ATI’s Corporate Guidelines
for Business Conduct and Ethics.

 

Page 3



--------------------------------------------------------------------------------

How the AIP Incentive Award is Calculated When All Goals are 100% Achieved

For the Year 2012, if 100% of the performance goals are achieved, then 100% of
the target bonus percentage will be credited to the participant:

 

Goals

   Goal % Target     Goal %
Achieved     Earned % of
Target *  

Operating Earnings

     40 %      100 %      40 % 

Operating Cash Flow

     30 %      100 %      30 % 

Manufacturing Improvements

     10 %      100 %      10 % 

Safety and Environmental Compliance

     10 %      100 %      10 % 

Customer Responsiveness

     10 %      100 %      10 % 

TOTAL

     100 %        100 % 

 

* Earned % of Target = Goal % of Target X Goal Achieved %

In this example, assume that the participant’s target bonus percentage is 15%.

The target bonus percentage of 15% is then multiplied by 100% to produce a bonus
award equal to 15% of base salary:

 

Earned Percentage

of Target

100%

  X  

Target Bonus

Percent

15%

  =  

Percentage of

Salary for Incentive

Award

15%

The sections below discuss the impact of achieving more or less than 100% of
various goals, and they also discuss the impact of other potential adjustments.

 

Page 4



--------------------------------------------------------------------------------

How the AIP Incentive Award is Calculated for Other Achievement Levels

The percentage of a goal achieved will determine the earned percentage of target
for that particular goal. The earned percentage of target will be extrapolated
for achievement between the established minimum level and the established target
level for a particular goal. Similarly, the earned percentage of target will be
extrapolated for achievement between the established target level and the
established maximum level for a particular goal.

Maximums and Minimums

 

•  

Generally, the maximum percentage calculated as an earned percentage of target
for any goal is 200%, and the overall maximum incentive award that a participant
can earn under the weighting formula is 200% of the participant’s target bonus
percentage.

 

•  

Where the established minimum of a performance goal is achieved, only 50% of
that goal’s share will be allocated to the participant’s target bonus
percentage.

 

•  

Where less than the established minimum of a performance goal is achieved, no
amount of that goal will be allocated to the participant’s target bonus
percentage.

No annual incentive will be paid if the achievement of Operating Earnings is
less than the established applicable minimum of Operating Earnings,
notwithstanding the achievements as to the other applicable performance goals
for 2012.

 

Page 5



--------------------------------------------------------------------------------

Additional Guidelines for the Annual Incentive Plan

Adjustments

Under the Plan qualitative performance factors of an individual’s performance up
to +20% or –20% of an individual’s calculated award. However, generally, the sum
of qualitative adjustments for all eligible participants cannot exceed +5% of
the aggregate calculated awards.

Some Special Circumstances

The above formulas generally determine the amount of the incentive award for the
year. Other factors that may affect the actual award follow:

 

•  

If a participant leaves the Company due to retirement, death, or disability, an
award will be calculated based on the actual base salary earned during the year
in which the participant left—so long as the participant worked at least six
months of that year.

 

•  

If a participant leaves the Company before the end of the plan year for any
other reason, the participant will not receive a bonus award for that year.

 

•  

If a participant voluntarily leaves the Company after the end of the year but
before the award is paid, the participant would receive any bonus due unless the
employment is terminated for cause. If employment is terminated for cause, the
participant would not be entitled to receive an award under the Plan.

 

•  

Participant’s who are hired mid-year may earn a pro-rated award for that year,
based on the salary earned during that year. However, managers with less than
two months service in a plan year (i.e. hired after October 31) would not be
eligible for an award for that year.

 

•  

A prerequisite to any AIP award is compliance with ATI’s Corporate Guidelines
for Business Conduct and Ethics.

Making Payments

All incentive award payments will be paid in cash, less applicable withholding
taxes, after the year-end audit is complete and payment has been considered and
approved by the Personnel and Compensation Committee.

 

Page 6



--------------------------------------------------------------------------------

Administration Details

This summary relates to the Annual Incentive Plan (AIP) of Allegheny
Technologies Incorporated and its subsidiaries. The Plan is administered by the
Personnel and Compensation Committee, which has full authority to:

 

•  

Interpret the Plan;

 

•  

Designate eligible participants and categories of eligible participants;

 

•  

Set the terms and conditions of incentive awards; and

 

•  

Establish and modify administrative rules for the Plan.

Plan participants may obtain additional information about the plan and the
Committee from:

Mary Beth Moore

Vice President, Human Resources

Allegheny Technologies Incorporated

1000 Six PPG Place

Pittsburgh, PA 15222-5479

Phone: 412-394-2935

Fax: 412-394-3017

The Plan will remain in effect until terminated by the Personnel and
Compensation Committee. The Personnel and Compensation Committee may also amend
the Plan at its sole discretion.

The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (ERISA) and is not “qualified” under Section 401(a) of the
Internal Revenue Code.

 

Page 7